DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-10 of U.S. Patent No. 11,053,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘975 patent discloses all of the claimed limitations as best interpreted in light of the below 112(b) rejections, with only slightly minor wording changes.

Claim Objections
Claims 2-18 are objected to because of the following informalities:  “characterized in that” should read “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A pair of sliding components having sliding surfaces that slide with respect to each other, characterized in that…” in lines 1-2. This is indefinite as it is unclear whether the “having” or the “characterized in that” is the transitional phrase and thus unclear whether the claim is intended to be inclusive or exclusive of other claimed elements. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “A pair of sliding components each comprising sliding surfaces that slides with respect to each other, wherein…”.

Claim 1 recites the limitation “at least the sliding surface on one side” in line 2. This limitation is indefinite as it is unclear what the one side refers to (e.g. it is one side of one of the sliding surfaces, is it one side of one of the sliding components, is it merely intended to refer to one of the sliding surfaces, etc.). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “at least one of the sliding surfaces”.

Claim 1 recites the limitation “the random dimple group is arranged to be biased in the circumferential direction of the sliding surface on one side” in lines 3-4. This limitation is 

Claim 2 recites the limitation “an inner peripheral portion of the sliding surface to an outer peripheral portion”. This limitation is indefinite as it is unclear which sliding surface Applicant is referring to. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “aa inner peripheral portion of the at least one sliding surface to an outer peripheral portion of the at least one sliding surface”.

Claims 5 and 9-13 recites the limitation “that separates the random dimple groups”. This limitation is indefinite as Applicant has only previously claimed a random dimple group, and thus it is unclear if Applicant is now claiming an addition random dimple group (and if so does it require all of the limitation of the first claimed dimple group?), if Applicant is only referring to the prior claimed dimple group, or if Applicant intended to claim plural dimple groups in claim 

Claims 6 and 15-16 recites the limitation “the inner peripheral portion of the sliding surface to the outer peripheral portion”. This limitation is indefinite as the inner and outer peripheral portions lack antecedent basis (and thus are unclear whether they are being claimed newly here, refer to a prior claimed part, were intended to be claimed in a claim on which this claim(s) is dependent, or if Applicant believes them to be inherent to the recitations in the claim(s) on which they rely), and as it is unclear which sliding surface Applicant is referring to. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “an inner peripheral portion of the at least one sliding surface to an outer peripheral portion of the at least one sliding surface” such that it is clear the limitations are newly claimed here and refer to the at least one sliding surface having the dimples.

Claims 6 and 14-18 recites the limitation “the circumferential width of the random dimple group”. This limitation is indefinite as the circumferential width lacks antecedent basis (and thus it is unclear whether Applicant is newly claiming it has a circumferential width (e.g. as it has not yet been claimed as curved, annular, etc.), if it was intended to refer to a prior recitation, or if Applicant believes it to be inherent to a prior claimed limitations), and as each of these claims is dependent on claims 5 and 9-13 (respectively) it is unclear which group of 

Claims 3-4 are indefinite at least by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9, and 12-14, as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US 2016/0195139).
With regard to claim 1, Inoue discloses a pair of sliding components (11 and 15) having sliding surfaces (i.e. the surface of each that faces the other as seen in Figs. 5) that slide with respect to each other (as seen in Fig. 5, described in paragraph [0063], etc.), characterized in that at least the sliding surface on one side includes a random dimple group (i.e. the dimples (2) as seen in Figs. 1-2 and as disclosed as random in paragraph [0042], etc.) in which plural dimples are randomly arranged (as seen in Figs. 1-2, described in paragraphs [0042], etc.), and the 

With regard to claim 2, Inoue discloses that the random dimple group is a band shaped body in which the plural dimples are arranged from an inner peripheral portion of the sliding surface to an outer peripheral portion (as seen in Fig. 1(a) as they are arranged in bands and extend from a portion that encompasses the inner periphery out to a portion that encompasses the outer periphery).

With regard to claims 5, 9, and 12, Inoue discloses at least one land portion (S) that separates the random dimple groups (i.e. two of groups 3) in the circumferential direction of the sliding surface (as seen in Figs. 1(a)).

With regard to claims 6 and 14, Inoue discloses that the land portion is a flat surface running from the inner peripheral portion of the sliding surface to the outer peripheral portion (as seen in Figs. 1(a)-(b) the lands are flat and run from at least from a portion that encompasses the inner periphery out to a portion that encompasses the outer periphery) and having a circumferential width narrower than circumferential width of the random dimple group (as seen in Fig. 1(a)).

Allowable Subject Matter
While no claims are currently in condition for allowance, it appears that upon correcting the above 112(b) rejections in the manner as interpreted by Examiner, and overcoming the double patenting rejections, claims 3-4, 7-8, 10-13, and 15-18 would be indicated as allowable. Thus Examiner recommends incorporating the subject matter of claim 3 into claim 1 and correcting the resulting dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of other sliding surfaces with a plurality of random dimples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675